



Exhibit 10.1
EXECUTION COPY




FIRST AMENDMENT TO
CREDIT AGREEMENT


This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of April 1, 2020 (this “First
Amendment”), is made and entered into by and among MONDELĒZ INTERNATIONAL, INC.,
a Virginia corporation (“Mondelēz International”), BNP PARIBAS, as Augmenting
Lender (the “Augmenting Lender”) and CITIBANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
WHEREAS, reference is made to the Credit Agreement dated as of March 24, 2020
(as amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), by and among Mondelēz International, the Lenders from time
to time party thereto and the Administrative Agent;
WHEREAS, it is intended that Mondelēz International will obtain the First
Amendment Commitment Increase (as defined below);
WHEREAS, subject to the terms and conditions of the Credit Agreement, and
pursuant to Section 2.18 of the Credit Agreement, Mondelēz International has
requested that (a) the Augmenting Lender provide a Commitment Increase in an
aggregate principal amount of $200,000,000, and (b) the Credit Agreement be
amended pursuant to Section 2.18 in the manner provided for herein;
WHEREAS, (x) the Augmenting Lender is willing to provide the First Amendment
Commitment Increase to Mondelēz International on the First Amendment Effective
Date and (y) the parties hereto wish to amend the Credit Agreement on the terms
and subject to the conditions set forth herein and in the Credit Agreement.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1.     Defined Terms; Interpretation; Etc. Capitalized terms used and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement. This First Amendment constitutes a “Commitment Increase Amendment” as
defined in the Credit Agreement.
SECTION 2.     First Amendment Commitment Increase.
(a)     First Amendment Commitment Increase.
(i)    The Augmenting Lender hereby agrees to provide a Commitment Increase to
Mondelēz International, effective as of the First Amendment Effective Date, in
an aggregate principal amount equal to $200,000,000 (the “First Amendment
Commitment Increase”), on the terms set forth herein and in the Credit Agreement
(as amended hereby), and subject to the conditions set forth herein. The First
Amendment Commitment Increase shall be deemed to be a “Commitment” (as defined
in the Credit Agreement (as amended hereby)) for all purposes of the Credit
Agreement and the other documents provided thereunder having terms and
provisions identical to those applicable to the Commitments outstanding
immediately prior to the First Amendment Effective Date (the “Existing
Commitments”).




    

--------------------------------------------------------------------------------




(ii)    Notwithstanding anything to the contrary contained herein or in the
Credit Agreement, from and after the First Amendment Effective Date, the
Existing Commitments and the First Amendment Commitment Increase shall
constitute a single class of Commitments for all purposes under the Credit
Agreement (as amended hereby).
(b)     The Augmenting Lender (i) confirms that a copy of the Credit Agreement
and the other applicable documents provided thereunder, together with such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this First Amendment and provide the First
Amendment Commitment Increase have been made available to it; (ii) agrees that
it will, independently and without reliance upon any other Lender or agent and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement or other documents provided thereunder, including
this First Amendment; (iii) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other documents provided thereunder as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) acknowledges and agrees that upon the
First Amendment Effective Date such Augmenting Lender shall be a “Lender” under,
and for all purposes of, the Credit Agreement and the other documents provided
thereunder, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender thereunder.
SECTION 3.     Amendments to Credit Agreement.
(a)     Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:
“First Amendment” means, that certain First Amendment to Credit Agreement dated
as of April 1, 2020 among Mondelēz International, BNP Paribas and the
Administrative Agent.
“First Amendment Effective Date” means, the date on which the conditions
precedent set forth in Section 4 of the First Amendment were satisfied or waived
in accordance therewith.
“First Amendment Commitment Increase” means the Commitment Increase made on the
First Amendment Effective Date pursuant to the First Amendment.
(b)     The defined term “Lenders” is hereby amended to add the following
sentence after the last sentence thereof:
For the avoidance of doubt, the Augmenting Lender making the First Amendment
Commitment Increase pursuant to the First Amendment shall constitute a “Lender”
hereunder.
(c)     Schedule I of the Credit Agreement, the List of Lenders and Commitments,
is hereby amended and restated as set forth in Schedule I to this First
Amendment.
SECTION 4.     Conditions Precedent to First Amendment Commitment Increase. This
First Amendment and the Augmenting Lender’s obligation to provide the First
Amendment Commitment Increase pursuant to this First Amendment shall become
effective as of the date on which the following conditions precedent are
satisfied (such date, the “First Amendment Effective Date”):
(a)     The Administrative Agent shall have received from each party hereto
either (i) a counterpart of this First Amendment signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this First Amendment.


2


    

--------------------------------------------------------------------------------




(b)     On the First Amendment Effective Date, the following statements shall be
true, and the acceptance by Mondelēz International of the proceeds of such First
Amendment shall be a representation by Mondelēz International that:
(i) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) and in subsection (f) thereof (other than clause (i) thereof))
are correct on and as of the date of the First Amendment Effective Date, before
and after giving effect to such First Amendment and to the application of the
proceeds therefrom, as though made on and as of such date; and
(ii) before and after giving effect to the application of the proceeds of the
First Amendment on the First Amendment Effective Date (together with any other
resources of the Borrowers applied together therewith), no Default or Event of
Default has occurred and is continuing or would result from such First
Amendment.
(c)     The Administrative Agent shall have received a certificate of an
authorized officer of Mondelēz International, dated the First Amendment
Effective Date, certifying that the conditions set forth in Section 3.03 of the
Credit Agreement shall be satisfied as of such date.
The Administrative Agent shall notify the Borrower and the Lenders of the First
Amendment Effective Date, and such notice shall be conclusive and binding.
SECTION 5.     Reaffirmation of Guaranty. Mondelēz International hereby
acknowledges its receipt of a copy of this First Amendment and its review of the
terms and conditions hereof and consents to the terms and conditions of this
First Amendment and the transactions contemplated hereby, including the
provision of the First Amendment Commitment Increase. Mondelēz International
hereby (a) affirms and confirms its prior guaranty and other undertakings under
the Credit Agreement and the other documents provided thereunder, (b) agrees
that (i) the Credit Agreement and the other documents provided thereunder shall
continue to be in full force and effect and (ii) the prior guaranty and other
undertakings thereunder shall continue to be in full force and effect and shall
accrue to the benefit of the Lenders, including the Augmenting Lender, and (c)
acknowledges that from and after the date hereof, the First Amendment Commitment
Increase from time to time outstanding shall be deemed to be Obligations.
SECTION 6.     Costs and Expenses; Breakage; Indemnification. Section 9.04 of
the Credit Agreement is hereby incorporated by reference, mutatis mutandis, as
if such Section was set forth in full herein.
SECTION 7.     Miscellaneous.
(a)     Amendment, Modification and Waiver. This First Amendment may not be
amended and no provision hereof may be waived except pursuant to a writing
signed by each of the parties hereto.
(b)     Entire Agreement. This First Amendment and the Credit Agreement (as
amended hereby) constitute the entire agreement among the parties with respect
to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.
(c)     Governing Law; Jurisdiction; Appointment of Process Agent; Waivers.
Sections 9.09 and 9.11 of the Credit Agreement is hereby incorporated by
reference, mutatis mutandis, as if such Sections were set forth in full herein.
(d)     Confidentiality. Sections 9.12 of the Credit Agreement is hereby
incorporated by reference, mutatis mutandis, as if such Section was set forth in
full herein.


3


    

--------------------------------------------------------------------------------




(e)     Severability. If any provision of this First Amendment is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this First Amendment shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
(f)     Counterparts; Integration; Effectiveness. This First Amendment may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This First Amendment and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this First Amendment by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this First Amendment.
(g)     Headings. The headings of this First Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
(h)     Reference to and Effect on the Credit Agreement and the Other Loan
Documents. On and after the First Amendment Effective Date, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “herein” or words of like
import referring to the Credit Agreement, and each reference in the other
documents provided thereunder to the “Credit Agreement,” “thereunder,” “thereof”
or words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this First Amendment. Except as
specifically amended by this First Amendment, the Credit Agreement and the other
documents provided thereunder shall remain in full force and effect and are
hereby ratified and confirmed and this First Amendment shall not constitute a
novation of the Credit Agreement of any other documents provided thereunder. The
execution, delivery and performance of this First Amendment shall not constitute
a waiver of any provision of, or operate as a waiver of any right, power or
remedy of the Administrative Agent or Lender under, the Credit Agreement or any
of the other documents provided thereunder.
(i)     [Remainder of this page intentionally left blank]


4


    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.


MONDELĒZ INTERNATIONAL, INC.
By:
/s/ Michael A. Call

Name: Michael A. Call
Title: Vice President, Global Treasury and Treasurer






[Signature Page to First Amendment to Credit Agreement]


    

--------------------------------------------------------------------------------






BNP PARIBAS, as a Commitment Increase Lender
By:
/s/ Christopher Sked

Name: Christopher Sked
Title: Managing Director
By:
/s/ Karim Remtoula

Name: Karim Remtoula
Title: Vice President




[Signature Page to First Amendment to Credit Agreement]


    

--------------------------------------------------------------------------------






CITIBANK, N.A., as Administrative Agent
By:
/s/ Carolyn A. Kee

Name: Carolyn A. Kee
Title: Vice President




    


[Signature Page to First Amendment to Credit Agreement]


    